Title: To James Madison from James Simpson, 19 August 1807
From: Simpson, James
To: Madison, James



No. 127.
Sir
Tangier 19th. August 1807.

I beg leave to acquaint you that I have this day taken the liberty of drawing a Bill on you for Two thousand dollars, payable to the order of John Gavino Esqr., thirty days after presentation.  I have to request you will be pleased to direct this Bill being paid accordingly and its Amount charged against me on Account of Salary.  I have the honour to be Sir, Your Most Obedient and Most Humble Servant

James Simpson

